SCHEDULE 14A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) þFiled by the Registrant oFiled by a Party other than the Registrant Check the appropriate box: þPreliminary Proxy Statement oConfidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Rule 14a-11c or Rule 14a-12 COACHMEN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) (Exact name of Person(s) filing Proxy Statement) Payment of Filing Fee (check the appropriate box): þNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨Fee paid previously with preliminary materials. ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing party: Date filed: PRELIMINARY COPY COACHMEN INDUSTRIES, INC.
